SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

312
KA 12-01054
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JUSTIN REID, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered June 1, 2012. The judgment convicted defendant, upon
his plea of guilty, of criminal possession of a weapon in the second
degree and criminal possession of a controlled substance in the fifth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed for reasons stated in the decision at suppression
court.




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court